Citation Nr: 0947004	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-02 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1978 to August 1978 and from November 1990 to May 
1991.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Los Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).  The Veteran's claims file is now under 
the jurisdiction of the San Diego RO.  The Veteran had also 
disagreed with the October 2004 rating decision's declining 
to reopen three additional claims of service connection.  His 
substantive appeal received in January 2006 limited his 
appeal to the matter of service connection for PTSD, and that 
is the only issue before the Board.  In February 2008, this 
matter was remanded for compliance with notice requirements.  
In April 2008 statements, the Veteran and his representative 
indicated that further evidence, to include treatment 
records, would be forthcoming.  No additional evidence was 
received.

The Board notes that the Veteran has diagnoses of psychiatric 
disabilities other than PTSD, and has considered the 
applicability of Clemons v. Shinseki, 22 Vet. App. 1 (2009) 
(in essence that a claim of service connection encompasses 
consideration of service connection for other psychiatric 
diagnoses).  Inasmuch as the instant appeal is from a claim 
to reopen, and the prior denial (and instant claim to reopen) 
was limited to the matter of service connection for PTSD, and 
because the RO has not adjudicated the matter of service 
connection for psychiatric disability other than PTSD, this 
decision will not the matter of service connection for 
psychiatric disability other than PTSD.  Such matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  An unappealed March 1999 rating decision denied the 
Veteran service connection for PTSD based essentially on 
findings that it was not shown that he had such disability, 
and that there was no credible corroborating evidence of a 
stressor event in service and no competent evidence that any 
diagnosis of PTSD might be related to a stressor event in 
service.  
2.  Competent evidence received since the March 1999 decision 
shows a diagnosis of PTSD; but the additional evidence 
received does not serve to corroborate the occurrence of an 
alleged stressor event in service, does not relate to all the 
unestablished facts necessary to substantiate a claim of 
service connection for PTSD, and does not raise a reasonable 
possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim of service connection for PTSD may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

A March 2008 letter advised the Veteran that because there 
was a prior final decision in the matter, he would have to 
submit new and material evidence to reopen the claim; of the 
bases for the denial of his original claim, and of what type 
of evidence would be new and material.  Furthermore, he was 
advised of the information required of him to enable VA to 
obtain evidence in support of his claim, the assistance that 
VA would provide to obtain evidence and information in 
support of his claim, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  This notice, pursuant to the February 2008 Board 
remand, was in substantial compliance with the notice 
requirements of the VCAA, and the guidelines of the U.S. 
Court of Appeals for Veterans Claims (Court) regarding the 
specific notice required in claims to reopen.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The letter also provided 
notice regarding disability ratings and effective dates of 
awards.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The claim was thereafter readjudicated (see 
September 2009 supplemental statement of the case), curing 
any notice timing defects.  

As was noted above, the Veteran and his representative have 
indicated that further evidence was forthcoming; such 
evidence has not been received.  The Veteran has not 
identified any pertinent evidence that remains outstanding.  
Notably, in a claim to reopen the duty to assist by arranging 
for a VA examination or obtaining a medical opinion does not 
attach until the previously denied claim is reopened.  
38 C.F.R. § 3.159(c)(4)(iii).  [A VA mental disorders 
examination was conducted in March 2003.]  The Board finds 
that VA has met its assistance obligations in this matter.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

A March 1999 rating decision denied the Veteran's claim of  
service connection for PTSD essentially on the bases that 
there was no evidence of a confirmed diagnosis of PTSD, and 
no credible corroborating of a stressor event in service.  
The Veteran was notified of the March 1999 rating decision 
and of his appellate rights.  He did not file a notice of 
disagreement with that decision, and it became final based on 
the evidence of record at the time of the decision.  It now 
may not be reopened or allowed based on such evidence.  
38 U.S.C.A. § 7105.  However, if new and material evidence is 
presented or secured with respect to the claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  New 
evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  [This 
regulation was revised effective for claims to reopen filed 
on and after August 29, 2001.  Since the instant claim to 
reopen was filed after that date, the revised definition 
applies.]

The evidence of record at the time of the March 1999 rating 
decision included:  The Veteran's STRs which do not show 
PTSD; they include a report of a July 1978 mental status 
evaluation which found no psychiatric disability.  A November 
1998 VA outpatient record refers to PTSD, and that the 
Veteran failed to report for a VA examination scheduled to 
evaluate him for possible PTSD.

Evidence received since the March 1999 rating decision 
includes:  VA records from November 1999 to March 2003 which 
show diagnoses of PTSD, drug and alcohol dependence, major 
depressive disorder, and bipolar disorder; a report of a 
March 2003 VA examination which found PTSD based on combat 
experiences; personnel records which do not document combat; 
and statements from the Veteran and his representative.

As the claim was previously denied because the evidence did 
not show a diagnosis of PTSD and because there was no 
credible evidence corroborating an alleged stressor event in 
service, for evidence received since the March 1999 denial to 
be new and material, it must (as the Veteran has been 
advised) relate to these unestablished facts, i.e., it must 
tend to show that he has PTSD, and also tend to corroborate 
the occurrence of an alleged related stressor event in 
service.

The additional evidence received since March 1999 is new and 
material in part only; it does show a clinical diagnosis of 
PTSD.  However, to be fully material (and serve to reopen the 
claim), it must also address the further unestablished facts 
necessary to substantiate the Veteran's claim, i.e., it must 
tend to corroborate the occurrence of an alleged stressor 
event in service (and relate the current diagnosis of PTSD to 
such stressor event).  None of the evidence received since 
March 1999 is probative evidence corroborating the occurrence 
of an alleged stressor event in service.  While a March 2003 
examiner appears to indicate that the Veteran has a diagnosis 
of PTSD related to combat stressors, the record does not show 
that the Veteran served in combat.  Corroborating evidence of 
a stressor event in service cannot consist of merely an 
examiner's opinion that endorses the Veteran's account of an 
alleged stressor event in service.  See Moreau v. Brown, 9 
Vet. App. 389, 395-96 (1996).

In summary, while the additional evidence received does 
address one of the unestablished facts needed to substantiate 
the Veteran's claim of service connection for PTSD, namely 
that he has a diagnosis of such disability, PTSD, it does not 
address the other unestablished fact necessary to 
substantiate the claim, i.e., corroborating evidence of a 
stressor event in service.  Therefore, the additional 
evidence received does not raise a reasonable possibility of 
substantiating the claim and is not material.  Accordingly, 
the claim may not be reopened.



ORDER

The appeal to reopen a claim of service connection for PTSD 
is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


